--------------------------------------------------------------------------------

Exhibit 10.1

Initial Agreement

This agreement (“Initial Agreement”) entered into between Sterling Group
Ventures, Inc (“Sterling”) and Chenxi County Hongyu Mining Co. Ltd. (“Hongyu”)
on October 18, 2010 for the development of Gaoping Phosphate mine located in
Tanjiaxiang, Chenxi County, Hunan Province, China (“GP Project”). Both parties
agree that Hongyu will be taken over and 90% majority –owned by a Hong Kong
investment company (“Investment Co”) controlled by Sterling.

The Parties have agreed to the following terms:

1.

Hongyu agrees to surrender its future exclusive cooperative rights to Sterling.
Within three months from signing this agreement, Sterling does not complete
taking over Hongyu through the Investment Co, then Sterling shall pay RMB
200,000 Yuan to the assigned account by Hongyu as down payment.

 



2.

Before Hongyu is converted and is controlled by the Investment Co, Sterling’s
contribution will be limited to the preliminary cost for the acquisition process
including the daily operation of Hongyu, and will not be responsible for any
investment in the mining and processing plant. After this agreement is signed,
Hongyu shall hand over all company documents and seals to Sterling. Sterling
shall be in charge of maintenance of Hongyu during the period of this agreement.

 



3.

Hongyu agrees that 90% of its Shares will be acquired by the Investment Co.
Sterling will ensure that the net assets value of Hongyu will be RMB five (5)
million Yuan during the acquisition.

 



4.

If any of the following events occur for any reason, it shall constitute a
default (a “Default”) under this agreement:


  4.1

Any action or omission by Hongyu causing any existing exploration or mining
permits (the “Permits”) held by Hongyu to be transferred or leased to or used by
a third party, or otherwise to expire or to terminate;

        4.2

Any failure or omission on the part of Hongyu to make the Permits for the
benefit of Hongyu which is 90% majority –owned by the Investment Co, as provided
for under this agreement.

        4.3

Any failure or omission on the part of Hongyu to apply for changing Hongyu to be
controlled by the Investment Co pursuant to the terms of this agreement.

1

--------------------------------------------------------------------------------


 

4.4

Any material change caused or required by Hongyu to this agreement rendering it
impossible to finalize the contract and articles of association for Hongyu to be
controlled by the Investment Co.


5.

Should any Default occur and unless such Default is promptly remedied, then
Sterling shall be entitled to demand from Hongyu as liquidated damages, an
amount which shall be RMB one (1) million plus 15 times (the “Damages”) of the
total amounts of any payment, expenses, costs that Sterling has incurred or made
as of the date of the occurrence of any such Default, by delivering a written
default notice and demand to Hongyu, and such Damages shall become immediately
due and payable by Hongyu. Any arrears of unpaid Damages shall bear interest at
0.3% per day.

    6.

Hongyu hereby agrees to grant Sterling an exclusive charge and secured interest
of any and all Permits Hongyu now holds or may hold in the future, to guarantee
its obligations hereunder and under this agreement. Hongyu further agrees to
promptly enter into such mortgage, charge or pledge or other security agreements
for the purpose of this paragraph, when and as required by Sterling.

    7.

In addition to the Damages, Sterling shall have the option to convert any
Damages into title or interest in the GP Project at such time and ratio as it
may reasonably determine subject to any applicable regulations, and Hongyu
hereby grants Sterling such an option. Hongyu hereby agrees to do such things
and sign such documents as may be required for the purposes of this paragraph.


8.

This agreement shall be binding on the Parties and their related successors,
transferees and assignees.


9.

Time shall be of the essence of this agreement.

    10.

There are two copies of this agreement. Each party holds one copy.


Both parties           Sterling Group Ventures, Inc.   Chenxi County Hongyu
Mining Co. Ltd.       /s/ Richard Shao   /s/ Dongliang Hu Authorized person  
Authorized person       Date: October 18, 2010   Date: October 18, 2010

2

--------------------------------------------------------------------------------

AGREEMENT

This Agreement is dated for reference this 18th day of October, 2010

Between:

The Shareholders of Chenxi County Hongyu Mining Co. Ltd.
(hereinafter “Hongyu Shareholders”)

And:

Chenxi County Hongyu Mining Co. Ltd.
(hereinafter “Hongyu”)

And:

Sterling Group Ventures, Inc.
(hereinafter “Sterling”)

WHEREAS:

A.

Chenxi County Hongyu Mining Co. Ltd. is a Chinese mining company with
connections and resources in Hunan, China. Hongyu is interested in exploring,
developing and expanding its Phosphate business. Hongyu is the holder of a
mining permit (the “Permit”) covering the Gaoping Phosphate mine located in
Tanjiaxiang, Chenxi County of Hunan Province, China (the “GP Property”). Hongyu
Shareholders are the founders and principals of Hongyu.

    C.

Sterling is a Nevada, US company specializing in exploration and development of
natural resource projects and with its shares traded on the United States OTC
Bulletin Board.

    E.

The Parties wish to structure a transaction contemplated under the Initial
Agreement, and to jointly develop the GP Property and phosphate resources in
Hunan Province and elsewhere, by way of Sterling acquiring an interest in Hongyu
pursuant to the terms of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements contained in this Agreement, the Parties covenant
and agree with each other as follows:

1.                Initial Agreement.

  1.1

The Initial Agreement and this Agreement are hereby acknowledged as inclusive
and to be read together as part and parcel of the same transaction.


 

1.2

Sterling shall incorporate a subsidiary in the British Virgin Islands to hold
any interest pursuant to this Agreement and the Initial Agreement and all
reference to Sterling herein shall include the subsidiary or shall mean the
subsidiary as the context requires.


  1.3

Hongyu Shareholders acknowledge and agree that an investment company (the
“Investment Co.”) is to be established in Hong Kong. Hongyu Shareholders shall
hold 20% of the issued shares of the Investment Co. and shall keep the GP
Property in good standing at all times during the terms of the Agreement and
shall keep the mining Permit valid and effective, free from any encumbrance or
liability. Hongyu agrees to assist with these matters. The Investment Co. shall
acquire 90% of Hongyu. The other 10% of Hongyu shall be transferred to the
nominees of Sterling. After this transaction, Hongyu shall become a Hong Kong /
Mainland China joint venture company (“HK Invested Hongyu”), and within 5
business days from the approval of HK Invested Hongyu, Sterling shall pay RMB
two (2) million Yuan to Hongyu shareholders.


  1.4

Hongyu Shareholders and Sterling agree that Sterling shall have all Hongyu’s
title to and interest in any phosphate properties, including but not limited to
the GP Property, and Sterling shall arrange for the financing of building a
mining and processing plant on the GP Property.


  1.5

The Parties agree that HK Invested Hongyu shall continue to hold all such
approvals, permits and licenses pursuant to the terms and spirit of this
Agreement and the Initial Agreement.

3

--------------------------------------------------------------------------------


 

1.6

The Parties agree that the HK Invested Hongyu’s registered capital shall be
increased to meet the required capital for building a mining processing plant
and other facilities. Sterling shall cause all the registered capital of the HK
Invested Hongyu to be timely advanced to the accounts of Hongyu according to
Chinese regulations

2.                Mutual Requirements

 

2.1

The Parties shall cause Hongyu to adopt a business plan expeditiously for the
exploration and development of the GP Property, and construction of related
facilities.

       

2.2

The Parties shall cause all necessary corporate actions to be taken to approve
and effect the transactions contemplated above, and to make any adjustment,
registration or filings necessary to meet applicable regulatory requirements.

       

2.3

Sterling will control the Board of HK Invested Hongyu, appoints its President,
Manager and Treasurer as well as other executives.

3.                Sterling’s Acquisition of Hongyu

 

3.1

Upon signing of this Agreement and subject to applicable regulatory approval,
Sterling shall arrange the financing to put the GP Property into production and
shall cause all necessary corporate actions to be taken to effect the
transactions contemplated above, including the share acquisition and share
issuance.

4.                Hongyu Shareholders’ covenants

  4.1

Hongyu Shareholders shall use their best efforts to assist Sterling in the
incorporation of the Investment Co and in procuring any applicable regulatory
approvals in China for the transfer of 90% of Hongyu to the Investment Co., as
well as the remaining 10% of Hongyu to the nominees of Sterling. Hongyu
Shareholders shall also arrange for the transfer and registration of such
interests to the Investment Co. and nominees of Sterling hereunder
expeditiously.

   



  4.2

Without written consent of Sterling, Hongyu Shareholders, their associates,
successors and assignees and Hongyu shall not enter into any business
transactions or relationships with any firm or company with respect to phosphate
business in China.

5.                Hongyu Shareholders and Hongyu Covenants

  5.1

Hongyu Shareholders agree to sell their 20% interest in the Investment Co to
Sterling when requested to do so, for 10 million shares of Sterling to be issued
as consideration for such sale and shall at all times be subject to the rules
and requirements of the US regulatory bodies bearing jurisdiction.

        5.2

Hongyu Shareholders shall complete expeditiously its transactions with Sterling
as contemplated hereunder, and advise Sterling from time to time of the
developments in completing such transactions.

        5.3

Hongyu Shareholders agree and allow Sterling to place on the Board of Directors
of HK Invested Hongyu and the Investment Co.

6.                Sterling Covenants

 

6.1

Sterling shall procure all required corporate and regulatory approvals for the
issuance of Sterling shares required pursuant to the terms of this Agreement.

 

 



 

6.2

Sterling shall, when and as required by the mutually agreed budget to be
prepared by Hongyu as agreed by Hongyu Shareholders, arrange and complete a
financing for the operation on the GP Property.

7.                Representations and Warranties of the Parties

  7.1

Each of the Parties hereby represents and warrants to the other Parties that:

4

--------------------------------------------------------------------------------


  (a)

if it is a company or if it is the sole Shareholder of a company which is the
subject matter of this Agreement, that company is duly organized and legally
existing under the laws of the jurisdiction where it is incorporated; it has all
requisite corporate power and authority to execute and fully perform this
Agreement, and has all corporate power and capacity to fully perform all
obligations under this Agreement when this Agreement becomes effective; its
execution and performance of this Agreement constitutes no breach or violation
of its articles of association or any clause specified in the certificate of
registration of the company, nor does it constitute any breach or violation of
any applicable law, regulation or regulatory document, or any clause of any
contract or agreement to which it is a party;

        (b)

if it is an individual then each of the individuals has the authority and power
to enter into this Agreement, and is able to perform his/her obligations
hereunder.

        (c)

the signing of this Agreement is fully authorized by each Party and this
Agreement so signed shall be effective and binding upon each of the Parties.

        (d)

each of the Parties has duly disclosed all corporate, financial and technical
information requested by other Parties and such information provided or
disclosed is true and accurate to the best knowledge of the Party disclosing or
delivering such information.

        (e)

except those disclosed expressly in writing, there is no litigation or
administrative proceedings outstanding or threatened against any of the Parties
or with respect to the GP Property.

8.                Fees and Expenses

  8.1

Each Party shall bear its respective costs and expenses associated with this
Agreement.

9.                General

  9.1

This Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof, and supersedes any agreement or arrangement
between or among any of the Parties.

        9.2

This Agreement may not be assigned by a Party, in whole or in part, without the
express written consent of all the other Parties.

        9.3

This Agreement shall be governed by the laws of the province of British
Columbia, Canada and any applicable Canadian federal laws.

        9.4

No amendment, waiver or consent shall bind any Party unless in writing and
signed by all the Parties.

        9.5

The Parties acknowledge and agree to seek their own independent legal opinion
with respect to this Agreement and/or any interpretation hereof.

        9.6

The failure by any Party at any time to enforce any of the provisions of this
Agreement, or to require performance by any other Party of any of the provisions
hereof, shall in no way be construed to be a waiver of such provisions or to
affect either the validity of this Agreement or any part hereof, or the right of
any party thereafter to enforce each and every provision in accordance with the
terms of this Agreement.

        9.7

If any term, clause, or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision of this Agreement and such
invalid term, clause or provision shall be deemed to be severed from this
Agreement.

5

--------------------------------------------------------------------------------


  9.8

The Parties agree that should any dispute arise with respect to this Agreement
or the performance or interpretation hereof, they shall resolve such dispute
amicably, failing which such dispute shall resolved by binding arbitration, at
the Hong Kong International Arbitration Center, HKIAC pursuant to its rules of
arbitration.

        9.9

If, for reasons beyond the control of the Parties, the HK Invested Hongyu cannot
be established within six months of the date herof, then In such an event the
Parties shall agree to negotiate in good faith to restructure any uncompleted
transactions such that, among other things, Sterling’s interest in the Property
shall be protected, and reasonably reflected or fairly compensated in any
restructured transactions.

        9.10

This Agreement shall be effective once duly signed by all the Parties hereto.

IN WITNESS WHEREOF the Parties have executed this Agreement effective the day
and year first above written.

Chenxi County Hongyu Mining Co. Ltd.   Hongyu Shareholders:       /s/ Dongliang
Hu   /s/ Chuanya Xiang By its authorized signatory:   (Signature)       Printed
Name:      Dongliang Hu                        Printed Name:      Chuanya
Xiang                                    Sterling Group Ventures, Inc.          
/s/ Richard Shao     By its authorized signatory:           Printed Name:     
Richard Shao                             Title:     
President                                                 

6

--------------------------------------------------------------------------------